    Case: 2:21-mj-00180-EPD Doc #: 12 Filed: 04/22/21 Page: 1 of 1 PAGEID #: 28




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA

          v.                                                  NO. 2:21-MJ-180
                                                              MAGISTRATE JUDGE DEAVERS
DOUGLAS G. SCHIFER

                        NOTICE OF APPEARANCE (CO-COUNSEL)

       Heather A. Hill, Assistant United States Attorney, hereby gives notice to the Court and to

the defendant that she is entering an appearance as co-counsel for the United States in the above

captioned case, and requests that copies of all papers filed in this action be served upon her at the

following address:

303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215
Heather.Hill@usdoj.gov
                                                      Respectfully submitted,
                                                      VIPAL J. PATEL
                                                      Acting United States Attorney

                                                      s/ Heather A. Hill
                                                      HEATHER A. HILL (IL 6291633)
                                                      Assistant United States Attorney
                                                      303 Marconi Boulevard, Suite 200
                                                      Columbus, Ohio 43215
                                                      (614) 469-5715
                                                      Fax: (614) 469-5653
                                                      Heather.Hill@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Appearance was served

electronically via CM/ECF to all parties of record this 22nd day of April, 2021.


                                                      s/ Heather A. Hill
                                                      HEATHER A. HILL (IL 6291633)
                                                      Assistant United States Attorney
